     CASE 0:18-cv-03405-PAM-KMM Document 61 Filed 11/08/19 Page 1 of 2



                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


Janet Smith, Debra Thorne, Sonja Lindley
and Pamela Kaberline, on behalf of
themselves and all others similarly situated,

                             Plaintiffs,         Case No. 18-cv-3405-PAM-KMM

v.

U.S. Bancorp, the Employee Benefits
Committee and John/Jane Does 1-5,

                            Defendants.



                   ORDER APPROVING JOINT STIPULATION

      The Joint Stipulation between Plaintiffs Janet Smith, Debra Thorne, Sonja, Lindley

and Pamela Kaberline, on behalf of themselves and all others similarly situated

(collectively, “Plaintiffs”), and Defendants U.S. Bancorp and the Employee Benefits

Committee (collectively, “Defendants”) (ECF No. 59), is hereby APPROVED.

      IT IS SO ORDERED.


 Date: November 8, 2019                           s/Katherine Menendez
                                                  Katherine Menendez
                                                  United States Magistrate Judge
CASE 0:18-cv-03405-PAM-KMM Document 61 Filed 11/08/19 Page 2 of 2
